Citation Nr: 0904390	
Decision Date: 02/06/09    Archive Date: 02/13/09

DOCKET NO.  07-18 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether the reduction of the appellant's Department of 
Veterans Affairs Chapter 35 education benefits to the 
half-time rate effective as of October 1, 2005, was proper.  

2.  Whether the creation of an overpayment of Department of 
Veterans Affairs Chapter 35 education benefits in the 
calculated amount of $1490.40 was proper.  


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 




INTRODUCTION

The veteran had active service from September 1989 to July 
1994.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 determination of the 
Muskogee, Oklahoma, Regional Office (RO) which reduced 
payment of the appellant's Department of Veterans Affairs 
(VA) Chapter 35 education to the half-time rate effective as 
of October 1, 2005.  The veteran was subsequently informed of 
the creation of an overpayment of VA Chapter 35 education 
benefits in the calculated amount of $1490.40.  In March 
2007, the appellant submitted a notice of disagreement with 
both the reduction of his VA Chapter 35 education benefits 
and the creation of an overpayment of VA Chapter 35 education 
benefits in the calculated amount of $1490.40.  In April 
2007, the RO issued a statement of the case to the appellant 
which addressed the issue of "is the overpayment of $1490.40 
valid."  In June 2007, the appellant submitted an Appeal to 
the Board (VA Form 9).  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The VA) will notify the 
appellant if further action is required on his part.  


REMAND

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits.  In reviewing the 
record, the Board observes that the appellant has not been 
provided a VCAA notice which addresses the issues of whether 
the reduction of his VA Chapter 35 education benefits to the 
half-time rate effective as of October 1, 2005, was proper 
and whether the creation of an overpayment of VA Chapter 35 
education benefits in the calculated amount of $1490.40 was 
proper.  The United States Court of Appeals for the Federal 
Circuit (Federal Circuit) invalidated the regulations which 
empowered the Board to issue written notification of the VCAA 
to appellants.  Disabled American Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003).  

In reviewing the claims file, the Board observes that the 
RO's January 2007 determination reducing payment of the 
appellant's VA Chapter 35 Dependents Education Assistance 
benefits to the half-time rate effective as of October 1, 
2005; the VA's notice to the appellant of the overpayment of 
VA Chapter 35 education benefits in the amount of $1490.40; 
and the appellant's official transcript from the University 
of Alaska-Fairbanks for all relevant periods of time have not 
been incorporated into the record.  Additionally, a letter 
from Dr. James E. Beget identified as an attachment to the 
appellant's June 2007 Appeal to the Board (VA Form 9) is not 
of record.  The VA should obtain all relevant documentation 
which could potentially be helpful in resolving the 
appellant's claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81-
82 (1990).  

Accordingly, this case is REMANDED for the following action:  

1.  Review the claims file and ensure 
that all notification and development 
action required by the VCAA is completed.  
In particular, the RO should ensure that 
the notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R §§ 3.102, 
3.159, 3.326(a) (2008) are fully met.  

2.  Then incorporate copies of the RO's 
January 2007 determination reducing 
payment of the appellant's VA Chapter 35 
Dependents Education Assistance benefits 
to the half-time rate effective as of 
October 1, 2005 and  the notice to the 
appellant of the overpayment of VA 
Chapter 35 education benefits in the 
amount of $1490.40 into the record.  

3.  After obtaining the appropriate 
releases, then contact the University of 
Alaska-Fairbanks for a copy of the 
appellant's transcript for all relevant 
periods for incorporation into the 
record.  

4.  Then contact the appellant and 
request that he provide a copy of Dr. 
James E. Beget's letter, identified as an 
attachment in his June 2007, for 
incorporation into the record.  

5.  Then readjudicate the issues of 
whether the reduction of the appellant's 
VA Chapter 35 education benefits to the 
half-time rate effective as of October 1, 
2005, was proper and whether the creation 
of an overpayment of VA Chapter 35 
education benefits in the calculated 
amount of $1490.40 was proper.  If the 
benefits sought on appeal remains denied, 
the appellant should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the appellant's claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered, since the 
issuance of the last SSOC.  The appellant 
should be given the opportunity to 
respond to the SSOC.  

The appellant is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The appellant's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  

